MITCHELL, J.
1 concur in the result, on the second ground stated1 in the foregoing opinion. In my judgment, the purpose of the statute was to provide for the reimbursement of a purchaser at tax sale only where he had lost the benefit of his purchase as the result of bona fide litigation; and that the unexplained and unexcused failure of the plaintiff to set up his title derived from Wyckoif, in the suit against Fisher, coupled with other facts and circumstances appearing in evidence, conclusively proved that the judgment in that suit was the result either of collusion or of a design to secure an adverse result merely as the basis of a claim against the county.
But I am not prepared to assent to the first ground stated in the opinion, to wit, that G. S. 1894, § 1010, does not apply to the facts of this case. The land was assessed in undivided ninths. Whether that mode of assessing real estate owned by several tenants in common is or is not proper, I do not think the county is in position to question its regularity. As 1 understand the record, plaintiff had always paid the taxes on his ninth, and what he is claiming reimbursement for is the amount paid on the purchase of the undivided ninths owned by his co-tenants. If he himself had been in fault for not paying the amount due on his own moiety, and then bid in at tax sale the whole land, including his own share, I am willing to concede that plaintiff could not enforce his purchase against his co-tenants, except as a basis for contribution for their pro rata share of the taxes. But, when the purchasing co-tenant is himself free from any default in the payment of his own taxes, I fail to see any good reason why he may not bid in at tax sale the interests of his co-tenants for his own use, there being in such case nothing in the relations of the parties imposing any obligation on any tenant in common to pay the taxes upon the moieties of the others. See Freeman, Co-Ten. § 158. But conceding that the purchase by plaintiff would, as to his co-tenants, merely amount to a payment, still I do not think that any such claim is available to the county. Whatever plaintiff’s *432duty to his co-tenants may have been, he stood in no realtion to the county inconsistent with his right to purchase at the tax sale. As to it, he was a mere stranger, and owed it no duty, either legal or moral, to pay the taxes on the moieties of his co-tenants. See Home Sav. Bank v. City of Boston, 181 Mass. 277.